Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 1 of 6




                       EXHIBIT 7
      Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 2 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

CYNTHIA PARHAM, JED OPPENHEIM,
CHERYL GOGGIN, LEAGUE OF WOMEN
VOTERS MISSISSIPPI, and MISSISSIPPI
STATE CONFERENCE OF THE NAACP,

                   Plaintiffs,
                                                           Civil Action No. 3:20-cv-572-DPJ-
            v.                                             FKB

MICHAEL D. WATSON, JR., in his official
capacity as Secretary of State of Mississippi;
and LYNN FITCH, in her official capacity as
Attorney General of the State of Mississippi,

                   Defendants.




    DECLARATION OF COREY WIGGINS ON BEHALF OF MISSISSIPPI STATE
                    CONFERENCE OF THE NAACP

       Pursuant to 28 U.S.C. § 1746, I, Corey Wiggins, declare as follows:

       1.        I am over the age of eighteen, and I am competent to make this declaration. I

provide this declaration based upon my personal knowledge. I would testify to the facts in this

declaration under oath if called upon to do so.

       2.        The Mississippi State Conference of the National Association for the Advancement

of Colored People (“MS NAACP”) is a plaintiff in the case. I am the Executive Director of the

MS NAACP.

       3.        The MS NAACP is a plaintiff in this action and is a non-partisan, interracial,

nonprofit membership organization.



                                                  1
      Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 3 of 6




           4.   The mission of the MS NAACP is to eliminate racial discrimination through

democratic processes and ensure the equal political, educational, social and economic rights of all

persons, in particular African-Americans.

           5.   The MS NAACP is headquartered in Jackson, Mississippi and currently consists of

112 units, which include branches, college chapters, and youth councils with a revolving

membership of over 11,000 members across the state and at least one (1) member in 74 of the 82

counties in Mississippi.

           6.   The MS NAACP works to protect voting rights through litigation, advocacy,

legislation, communication, and outreach. A considerable amount of our work and resources are

devoted to promoting voter registration, voter education, get-out-the-vote efforts, election

protection, and Census participation.

           7.   The MS NAACP, along with its branches, regularly conducts voter registration

drives and other activities to help Mississippians vote absentee or in person throughout

Mississippi. As a result of this work, the MS NAACP and its branches have helped numerous

eligible citizens, including its members and non-members, to register to vote and request absentee

ballots.

           8.   Mississippi absentee balloting procedures pose serious burdens to MS NAACP’s

members and other Mississippians wishing to vote absentee. As a result, the MS NAACP and its

branches are forced to divert resources, including staff and volunteer time and money, to educate

prospective voters about Mississippi’s absentee ballot laws and procedures by helping them (1)

understand the eligibility requirements to vote absentee in Mississippi, and more specifically, the

changes to the temporary or permanent physical disability excuse due to COVID-19 (the “Excuse

Requirement”); (2) understand how to comply with the requirement to have both the absentee



                                                2
      Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 4 of 6




ballot application and the absentee ballot notarized or signed by a qualified witness (the

“Notarization Requirement”) while protecting their health during the COVID-19 pandemic so that

their absentee ballot may be counted; (3) understand the signature-match provision and lack of

opportunity to cure mismatched signatures; and (4) decide whether and how to vote in person

during the COVID-19 pandemic if they do not qualify for an absentee ballot. MS NAACP

members and the public often turn to the MS NAACP’s branches and leadership to provide voter

information given that voter education is part of the mission of the organization.

       9.      MS NAACP has spent considerable time and staff resources to educate its own

leadership, branch leaders, members, and the general public about Mississippi’s absentee voting

laws and how to comply during the COVID-19 pandemic. Branch leaders are also educating

themselves on the Excuse Requirement to answer local members’ questions about absentee voting

during the COVID-19 pandemic.

       10.     Voter registration and education campaigns are the hallmark of MS NAACP’s

programmatic work. MS NAACP has not been able to devote nearly as much time as it typically

does on its statewide voter campaigns and issue-based voter education campaigns because it has

had to shift its traditional voter education work to focusing largely on absentee voting under the

Excuse Requirement. Due to the COVID-19 pandemic, the MS NAACP has spent additional staff

time and resources toward informing its members about how to vote during the pandemic—

including casting an absentee ballot under the Excuse Requirement—which has taken away staff

and volunteer time from its COVID-19 programming. This programming provides support to its

members and the public facing the socioeconomic impact of the COVID-19 pandemic with

information related to healthcare, housing, education, and other aspects of daily life outside of




                                                 3
      Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 5 of 6




voting affected by the pandemic. The COVID-19 absentee voting education is of particular

importance to MS NAACP as absentee ballot applications became available on September 4, 2020.

       11.     MS NAACP also coordinates with partner advocacy organizations to run the

statewide voter protection hotline, which typically becomes more active leading up to an election

once absentee ballot applications become available. Based on the amount of questions MS NAACP

currently receives from community members and its own members about the Excuse Requirement

and the current confusion, it anticipates a significant increase in questions on how to cast an

absentee ballot during the COVID-19 pandemic. MS NAACP and its partners are devoting staff

time to build out the hotline infrastructure, recruiting more volunteers for the hotline, and taking

additional necessary steps to prepare for the increased volume in absentee voting calls.

       12.     Since the enactment of HB 1521, MS NAACP has held two virtual community

education conversations for the public and two virtual branch meetings discussing absentee voting

procedures, the Excuse Requirement, and HB 1521. The most recent public education program

was on August 21, 2020. While some MS NAACP members have voted by absentee ballot in past

elections and most likely will vote by absentee ballot in future elections, many of them will be

voting absentee for the first time because of the COVID-19 pandemic. Additionally, many MS

NAACP members are registered voters age 55-64 who are high risk of contracting, suffering severe

complications from, and potentially dying from COVID-19. Voting in person would therefore put

the health of these voters at significant risk because of the person-to-person contact at their polling

place. But these members do not currently qualify for an absentee ballot under Mississippi law.

Members and the public at large have turned to MS NAACP and its branch leaders with questions

on the Excuse Requirement because voter education is at the forefront of its work. MS NAACP is




                                                  4
       Case 3:20-cv-00572-DPJ-FKB Document 10-8 Filed 09/17/20 Page 6 of 6




developing fact sheets and materials to more clearly the Excuse Requirement, as many of its

members are uncertain as to whether they can vote absentee during the pandemic under this excuse.

        13.    MS NAACP plans to continue its COVID-19 absentee voter education work as long

as Defendants fail to ensure safe voting for Mississippi voters during the pandemic. The absentee

voting process in Mississippi is lengthy, complicated, and unfamiliar to most Mississippi voters.

Defendants have not done enough to help voters determine whether they qualify to vote absentee

or to help voters navigate the absentee voting process safely during the COVID-19 pandemic.

Defendant Watson has failed to waive onerous requirements, issue adequate guidance to county

election officials regarding absentee ballot eligibility and other requirements, conduct any

significant voter education campaigns to assist voters in navigating the absentee ballot process, or

educate voters on how to vote safely during the COVID-19 pandemic.

        14.    I expect that the MS NAACP and our branches will continue to experience similar

negative impacts on our work under the current absentee voting scheme, and we will continue to

suffer the diversion of our limited resources unless the Court grants the motion for preliminary

injunction and remedial relief sought by Plaintiffs. Our members and other Mississippi voters will

have to make the untenable choice between voting in-person during the pandemic or not voting at

all.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this _16_ day of September 2020.




                                                       _______________________________________

                                                      Corey Wiggins, Executive Director
                                                      Mississippi State Conference of the NAACP


                                                  5
